It appears that Judge Bullock's brother was made a party defendant because he held a judgment which was a lien on the property. Judge Bullock for that reason very probably declared himself disqualified, and the case was referred to Judge Stringer. Later Judge Bullock's brother died and the judgment which he had held was paid to his executrix and the case was dismissed as to said brother. Judge Stringer, on motion, then made the order quoted in the opinion, and the case proceeded before Judge Bullock without objection. I cannot see that any ground for reversal on this point appears. Judge Bullock took no further action in the case until the ground of disqualification had been removed. That he acted in perfect good faith is not questioned. *Page 689